t c memo united_states tax_court peking investment fund llc peking investment holdings llc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date participant t acting on behalf of peking investment fund llc pif as pif's tax_matters_partner tmp executed a series of consents extending the i r c sec a periods of limitations for making assessments periods of limitations with respect to pif's taxable years years in issue until date t executed those consents pursuant to his appointment as pif's tmp by h acting on behalf of cmi pif's member-manager and its then tmp r's agent auditing pif's returns for the years in issue was notified of that appointment and he solicited and accepted the consents in the belief that they were properly executed by t as pif's new tmp t and his wife ts also executed consents extending to that same date the periods of limitations for making assessments against them for their taxable years including assessments attributable to items of a partnership t moves for summary_judgment that the consents he executed on behalf of pif are invalid and that the fpaa issued on date is therefore untimely on the ground that as a nonmanaging member of pif he was not qualified to be pif's tmp and not otherwise authorized to sign the consents see i r c sec b b for t argues in the alternative that the initial consent properly executed by h on behalf of pif's then tmp cmi was executed after the period of limitations for had expired as an alternative basis for his motion t argues that because r had opposed t's motion to elect to participate in this case on the ground that t was never pif's tmp r is both judicially and equitably estopped from alleging that any of the foregoing consents are valid extensions of the periods of limitations r argues that pif's appointment of t as pif's tmp effectively authorized him to execute the consents on behalf of pif in the alternative cmi's resignation and appointment of t as pif's tmp was ineffective so that cmi remained pif's tmp and t as cmi's vice president was authorized to execute the consents on cmi's behalf for the initial consent was timely executed by h and the doctrines of judicial and equitable_estoppel are inapplicable to invalidate the foregoing consents r moves for summary_judgment that the consents executed by the ts for and by t for are valid with respect to them individually so that the fpaa is timely with respect to t's distributive_share of pif's partnership items for the years in issue held t's motion for summary_judgment that the initial consent for pif' sec_2001 taxable_year was untimely will be denied because there remains a genuine dispute as to material facts held further r is not barred by the doctrines of judicial and or equitable_estoppel from relying on the foregoing consents held further the consents that t executed on behalf of pif extended the periods of limitations beyond the issuance of the fpaa on the ground that t's appointment as pif's tmp effectively authorized him to execute the consents pursuant to i r c sec b b and alternatively t is estopped from denying his authority as pif's ostensible tmp to execute consents on pif's behalf for the years in issue held further r is not estopped by any misconduct from relying upon the consents that the ts executed for to extend the period of limitations for that year beyond the issuance of the fpaa roy e hahn an officer for petitioner laura l gavioli denise m mudigere and michael todd welty for participant li chien tsai gregory michael hahn chong s hong connor j moran and james p thurston for respondent memorandum opinion halpern judge both participant li chien tsai participant or mr tsai on behalf of petitioner and respondent have moved for summary_judgment participant's motion respondent's cross-motion or together motions each party objects to the other's motion participant's motion seeks our determination that the section a three- year periods of limitations on assessment periods of limitations with respect to partnership items associated with peking investment fund llc's pif taxable years years in issue expired before respondent issued the notice of final_partnership_administrative_adjustment fpaa covering those years specifically the issue as regards participant's motion is whether pursuant to section b b forms 872-p consent to extend the time to assess tax attributable to partnership items covering the years in issue executed by participant who signed as pif's tax_matters_partner tmp effectively extended the periods of limitations for those years for all of pif's partners beyond the unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure pif filed two returns for one for the short_year ending date and one for the short_year ending date the fpaa failed to include pif's short_year ending date and respondent concedes that we lack jurisdiction over that year thus except as otherwise specifically stated any reference herein to pif' sec_2001 taxable_year is a reference to the short_year ending date sec b b provides that the period of limitations may be extended with respect to all partners by an agreement entered into by the secretary and the tax_matters_partner or any other person authorized by the partnership in writing to enter into such an agreement issuance of the fpaa participant argues that because he was ineligible to be pif's tmp when he signed the form 872-p consents and not otherwise authorized to sign them they were invalid and did not extend the periods of limitations pursuant to section b b for there is a second issue whether the first of the consents executed for properly executed by pif's then tmp was executed before the expiration of the period of limitations respondent's cross-motion seeks a determination that the fpaa was timely issued with respect to participant and his wife debbie l tsai together tsais in regard to their taxable years and with respect to mr tsai for his taxable_year the issue is whether forms 872-i consent to extend the time to assess tax as well as tax attributable to items of a partnership executed by the tsais for effectively extended the periods of limitations with respect to deficiencies attributable to mr tsai's distributive_share of pif's partnership items for those years beyond the issuance of the fpaa for the issue is whether mr tsai's execution of form 872-p consents for that year effectively extended the period of limitations applicable to him as an indirect_partner of pif and attributable to his distributive_share of pif's partnership items beyond the issuance of the fpaa for all four years respondent premises his right to assess on section b a which provides that the period of limitations may be extended with respect to any partner by an agreement entered into by the secretary and such partner before the expiration of such period in response participant argues that for all four years the doctrines of both judicial and equitable_estoppel bar respondent from arguing that any agreement to extend the periods of limitations exists in addition for participant argues that the form 872-p consent he executed for that year is facially invalid and therefore ineffective to extend the period of limitations as if it were a form 872-i consent because for the reasons stated infra we find as a matter of law that the form 872-p consents that participant executed for pif' sec_2002 and taxable years effectively extended the periods of limitations for those years with respect to all of pif's partners pursuant to section b b the validity pursuant to section b a of the tsais' form 872-i consents for and as they pertain to mr tsai's distributive shares of pif's partnership items for those years becomes moot similarly because we find that the form 872-p consent that participant executed for was valid with respect to all partners of pif pursuant to section b b the issue of whether it was valid with respect to participant only pursuant to section b a also becomes moot for for the reasons stated infra we find that there remains a genuine dispute of material fact as to the date on which pif filed it sec_2001 form_1065 u s return of partnership income return as a result we are unable to resolve by summary_judgment the timeliness with respect to all of pif's partners under section b b of the initial form 872-p consent executed on behalf of pif for thus the validity pursuant to section b a of the tsais' form 872-i consent for as it pertains to mr tsai's distributive_share of pif's partnership items for that year is not moot therefore we will decide whether to grant summary_judgment for respondent on that issue organization and ownership of pif background pif was organized in as a delaware limited_liability_company for the primary purpose of making investments in distressed assets in an effort to yield an above-average return through the restructuring and rehabilitation of such assets during the years in issue there were three members of pif peking investment holdings llc pih owned a membership interest chenery management inc cmi an s_corporation within the meaning of sec_1361 owned a membership interest and china cinda amc owned a membership interest pih had five members two of whom were mr tsai who held a membership interest and cmi which held a membership interest roy e hahn was president and participant was vice president of cmi during the years in issue the pif operating_agreement pifoa provides for the appointment of a manager to manage pif's business property and affairs and it appoints cmi as the initial manager the pifoa further provides that the manager serve an indefinite term until a majority in interest of the members designates a replacement manager or until the manager shall either be unwilling or unable to continue the pifoa also gives the manager the right to resign at any time upon sixty days' written notice to the company the pifoa designates cmi as the initial manager to be the tmp to represent pif in connection with all examinations of pif's affairs by tax authorities cmi's resignation in favor of participant as tmp of pif mr hahn acting on behalf of cmi pif's manager tmp signed each of pif's returns for the years in issue subsequently by letter dated date addressed to rafael oliveras mr oliveras or agent the irs agent who audited pif's returns for the years in issue mr hahn advised that we meaning cmi have resigned as tax_matters_partner for all tax years for which we previously mr hahn was also president of chenery associates inc later renamed sussex financial enterprises inc which held a membership interest in pih served as tax_matters_partner for pif and pih mr hahn enclosed two copies of his ie cmi's formal resignation by tax_matters_partner tmp filed pursuant to reg sec_301_6231_a_7_-1 mr hahn's letter states that participant will be the new tmp for purposes of dealing with mr oliveras in connection with the pif audit and it gives participant's contact information mr hahn copied participant on both the letter and the enclosures thereafter by fax dated date participant advised mr oliveras that cmi was sending him all of pif's books_and_records and that upon their receipt he would take on the role of tax matter sic partner of pif and would send mr oliveras a separate letter acknowledging my position as the tax matter sic partner that letter was forthcoming by means of a fax to mr oliveras dated date after cmi's date resignation as tmp and until date participant acted and was treated by respondent in connection with the audit of pif as pif's tmp it was not until date when the irs tefra the tax equity and fiscal responsibility act of tefra pub_l_no sec_402 stat pincite established special procedures for auditing partnership returns whereby the return is subject_to a single audit in which one partner acts for the partnership but all partners are bound by the results of the audit the audit results may be contested in court in a unified proceeding the results of which are also binding on all partners see boris i bittker lawrence lokken federal taxation of income estates and gifts para at s112-88-89 cum supp no coordinator reviewing the proposed fpaa to be mailed to pif first raised the issue of participant's eligibility to be pif's tmp that his status as pif's tmp became an issue subsequently on date in connection with this litigation the court granted pih's motion to have itself appointed pif's tmp pif's returns and the consents to extend the time to assess tax attributable to pif as discussed more fully infra the parties disagree as to the date on which pif' sec_2001 return was filed participant alleges that that return was timely filed on or before date respondent alleges a filing_date of date there is no dispute however that pif's returns were timely filed on or before the april filing due dates each of the returns listed a san francisco california address for pif for and cmi in the person of mr hahn as pif's tmp executed form 872-p consents which extended the periods of limitations for to date and for to date mr hahn executed and in a date exchange of emails mr oliveras sought information regarding the circumstances and authority by which mr tsai became pif's tmp and mr tsai responded that his appointment as the tmp was a mutual verbal agreement between myself a director of cmi and roy hahn president of cmi respondent's subsequent failure to continue to treat mr tsai as pif's tmp would indicate respondent's nonacceptance of that explanation as describing a valid appointment of mr tsai to that position mailed the form 872-p consent for on date and the consent for on date after participant's date appointment as pif's tmp replacing cmi in that capacity the agent forwarded to participant all subsequent requests for period of limitations extensions participant signed all of the form 872-p consents forwarded to him as pif's tmp and returned them to the agent for irs signature before the expiration of the previously executed consents the last of the form 872-p consents that both participant and respondent executed for each of the years in issue purported to extend the periods of limitations on assessment for those years to date during the agent also timely requested and obtained from the tsais a series of form 872-i consents for their taxable years the last of which extended the periods of limitations with respect to the tsais individually for those years including tax interest and additions to tax attributable to partnership or affected items or computational adjustments within the meaning of sec_6231 and until date on date participant acting as pif's tmp signed form 872-p consents extending the periods of limitations for the years in issue to date but respondent never executed those consents and therefore they were ineffective to further extend the periods of limitations they have no application to this case on date respondent sent by certified mail nine copies of the fpaa to various addresses intending to serve pif's tmp its members and participant the fpaa generally denies loss deductions claimed by pif for the years in issue and imposes penalties on the ground that the transactions giving rise to those losses were without business_purpose and lacked economic_substance prior motions and the court's prior orders in this case on date the court filed respondent's motion for entry of decision based upon a settlement of this case entered into with pih as pif's tmp on date the court filed mr tsai's motion for leave to file a notice of election to participate in this case mr tsai signed the motion as pif's tmp mr tsai's motion was prompted in large part by his noninclusion in the settlement negotiations with mr hahn acting on behalf of pih and his opposition to the settlement respondent objected to mr tsai's motion on the ground that his notice of election to participate was not timely filed and on the further ground that respondent would be prejudiced by the granting of mr tsai's motion in his response to respondent's objection to his motion mr tsai emphasized that even though he had moved to china in date the agent continued to communicate presumably participant was unaware at that time of our date order granting pih's motion to substitute itself as pif's tmp with him as pif's tmp at his new york city mailing addresses until the issuance of the fpaa he argued that because he lacked knowledge of both the fpaa and respondent's earlier motion for entry of decision he should be allowed to participate in the case despite his election to do so out of time in his reply to that response respondent alleged that he did mail copies of the fpaa to mr tsai's new york addresses and that mr tsai was made aware by mr hahn of the proceedings in this case respondent also alleged that he was not required to serve a copy of his motion for entry of decision on mr tsai because mr tsai was neither the tmp of pif nor a participating partner thereafter on date we ordered mr tsai to file a status report relating to his right and preparedness to participate in litigating this case on behalf of pif on date mr tsai filed his status report in his declaration accompanying the status report mr tsai alleged that in date he properly notified the respondent that he was the new tmp for pif he also alleged that when r espondent issued the fpaa mr tsai was pif's tmp and he confirmed that respondent communicated with me in my capacity as pif's tmp up through date the status report itself argues for mr tsai's participation in this case on the ground that his experience in investing in chinese distressed assets is crucial to an understanding of the transactions at issue and that he has first-hand information as to the legitimacy and the economic benefits such transactions provided the status report concludes that mr tsai must not be deprived of his opportunity to challenge this unfair settlement and litigate the merits of this case accordingly he must be entitled to participate in this action in his response to mr tsai's status report respondent defends his mailing of the fpaa to a generic tmp on the ground that although mr tsai represented himself to be the tmp of pif he was not legally eligible to be the tmp because he held no interest in pif and was not a member of pif on date we issued an order date order requiring the parties and mr tsai to file memorandums of law mols addressing who is or has been pif's tmp the extent to which the case must be dismissed because filed by or on behalf of an improper person and the need if any to amend the caption in the order we observed that after pif designated mr tsai as its new tmp t he revenue_agent proceeded to deal with mr tsai as pif's tmp we further observed apparently mr tsai was entitled to become the tmp of pif because at the time of the designation he was a member-manager of pih see sec_301_6231_a_7_-2 proced admin regs and an indirect member of pif see dionne v commissioner tcmemo_1993_117 holding that an indirect_partner is treated as a partner under sec_6231 and pih was a member-manager of pif in his mol in response to the date order respondent argued that pursuant to sec_301_6231_a_7_-1 proced admin regs mr tsai was ineligible to be pif's tmp and that cmi's purported resignation as tmp in favor of mr tsai was meaningless in making that argument respondent specifically rejected our conclusion in the date order that mr tsai's status as an indirect_partner of pif through his interest as a member-manager in pih entitled him to become pif's tmp in his mol in response to respondent's mol mr tsai argued that his role was crucial to a complete understanding of the case given that respondent treated him as tmp for two years and relied upon his authority to extend the statute_of_limitations mr tsai notes however that assuming cmi continued as pif's tmp after its purported resignation as such the fpaa was not timely issued because the respondent does not have a validly executed extension from an authorized pif partner rather according to respondent because mr tsai was never a member- manager of pif he was never and is not qualified to be pif's tmp on date we issued an order date order granting mr tsai's motion for leave to file a notice of election to participate in this case and denying respondent's earlier motion for entry of decision based upon his settlement negotiated with mr hahn in the date order we noted mr tsai's desire to participate in the case in order to prove that pif realized real economic benefits from its involvement in the distressed asset program underlying this case and to prove that respondent's determination is wrong and we further noted our reliance on mr tsai's representations to the court without contradiction by respondent that he is prepared and financially able to litigate the merits of this case on behalf of pif discussion i summary_judgment a summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits or declarations if any show that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law rule b a summary_judgment may be made upon part of the legal issues in controversy see rule a ii participant's motion a timeliness of the initial form 872-p consent for introduction as noted supra there are two issues concerning whether participant's execution of form 872-p consents for that year on behalf of pif were effective to extend the period of limitations to date an issue common to all of the years in issue and whether the first of those consents for signed by mr hahn who by signing as president of cmi pif's then tmp was admittedly authorized to sign the consent was executed before the expiration of the period of limitations for we will address issue first because it is unique to and then address issue in connection with our analysis of the validity of all of the form 872-p consents that participant executed as pif's tmp for the years in issue analysis on date mr hahn on behalf of cmi executed a form 872-p consent to extend the period of limitations for to date if pif timely filed it sec_2001 return on or before date the foregoing extension executed after the date expiration of the period of limitations for would be invalid as would all subsequent consents for participant argues that the evidence in the record raises a presumption not rebutted by respondent that pif' sec_2001 return was timely filed on or before date so that the date consent executed after the period of limitations had expired is invalid participant relies upon his and mr hahn's date declarations that mr hahn on behalf of pif was in the practice of timely filing pif's returns and of mailing its returns within three days of execution he also notes that both mr hahn and the return preparer signed all of pif's returns including the return on or before the april deadline participant argues that his and mr hahn's declarations furnish extrinsic evidence prima facie proof of the timely filing of pif' sec_2001 return and that r espondent has not and cannot produce admissible evidence to establish the presence of a genuine factual dispute therefore summary_judgment in petitioner's favor on the limitations issue with respect to is justified in that regard participant notes that respondent is unable to provide either the filed return or the envelope in which it was mailed in support of his position participant cites three cases holding that unrebutted extrinsic evidence of timely mailing of a return is sufficient to justify a holding that the return was timely filed see anderson v united_states f 2d 9th cir 38_tc_810 16_tc_515 both anderson and kralstein involved taxpayers who were found to have testified credibly and in anderson with corroborating testimony that they did in fact timely mail the returns in question in this case neither participant nor mr hahn has a personal recollection of the exact date on which pif' sec_2001 return was filed both were able to state only that to the best of my knowledge all of pif's returns were timely executed and filed and that cmi was in the practice of timely filing pif's returns within a few days of execution therefore anderson and kralstein are inapposite in oppenheimer however we held that despite the taxpayer's inability to remember precisely that she personally mailed the return her certainty that she followed her usual method in sending it to the collector coupled with the commissioner's failure to retain the postmarked envelope in which it was mailed was sufficient for us to find as a fact that the petitioner's return was timely filed oppenheimer v commissioner t c pincite in essence we found for the taxpayer on the basis of her testimony unrebutted by the commissioner in this case however respondent has presented substantial evidence to rebut participant's evidence that the return was timely filed although as in oppenheimer respondent is unable to provide the original return or the original mailing envelope for that return there exists credible_evidence that for pif mailed to respondent a form_8736 application_for automatic_extension of time to file u s return for a partnership remic or for certain trusts on or about date and it sec_2001 return on or about date mr hahn in a second declaration dated date states that he reviewed pif' sec_2001 tax files at respondent's counsel's request and found copies of the form_8736 for a u s postal service usps certified mail receipt dated date with a handwritten irs ogden utah address and a handwritten notation stating extension d a usps form with a handwritten irs ogden utah address and a stamp irs - osc received ogden ut and a letter from fedex express dated date with a tracking number and the handwritten notation peking inv fund form_1065 mr hahn states that to the best of his knowledge the handwritten notations were by a former cmi employee with mailroom responsibilities and are presumably accurate on the basis of that documentation obtained from pif' sec_2001 tax files mr hahn concludes a date filing_date for the return would mean that the initial form 872-p consent for executed and mailed to respondent on date was timely ie executed within three years of the return filing_date although i do not now have any personal recollection of the date that the pif tax returns were mailed to the irs the documentation in the cmi files indicates that pif mailed an extension on date and mailed the forms on date mr hahn further states it was not a regular practice of cmi to simultaneously mail both an extension of time to file and tax returns at the same time participant acknowledges the existence of a fedex tracking slip which indicates that pif mailed a package to the service on date but argues on the basis of a handwritten notation duplicate return on an irs transcript for pif opposite a date of date that pif mailed a duplicate not its original return to respondent on date in response to that claim respondent has submitted the declaration of laura j schmitz schmitz declaration dated date in her declaration ms schmitz identifies herself as a tefra coordinator with the 'irs' since date and previously a revenue_agent since date on the basis of the above-described mailing documentation and her reading of irs transcripts pertaining to pif ms schmitz concludes that the filing extension applications were mailed on date and received by the irs on date on the basis of the same evidence she further concludes that respondent received and filed original returns for the two short years ending in on date she explains that the coding of pif's return for the second short_year as a duplicate return was made necessary by pif's filing of returns for two tax years ending in the same month she states that in those circumstances the irs cannot establish a separate tax module for each return filed by the partnership rather it will create only one tax module for both returns she further states that because it cannot code two original returns in one tax module the irs codes the later return as a duplicate return but that does not indicate that that return is not an originally filed return we find that respondent has presented substantial credible_evidence that pif did not file it sec_2001 return until date and that that evidence is more than sufficient to show a genuine dispute as to a material fact within the meaning of rule b pertaining to the timeliness of the initial extension for participant asks that we disregard ms schmitz's declaration on the ground that it should have been furnished to him during discovery participant argues that he has had no meaningful opportunity to examine and test the credibility of the evidence but even if we were to disregard ms schmitz's declaration we would find that mr hahn's declarations plus the documentary_evidence of an date mailing of an application_for a filing extension and a date filing of the return are sufficient to raise a genuine issue of material fact regarding the date on which pif filed it sec_2001 return moreover should this case proceed to trial participant will have ample opportunity to examine and test the credibility of ms schmitz's evidence either by deposition pursuant to rules and or at trial conclusion participant's motion for summary_judgment with respect to the timeliness of the initial form 872-p consent for will be denied b validity of the form 872-p consents that participant signed the parties' arguments participant argues that because he was not a member-manager of pif he was neither eligible to be and therefore he was not pif's tmp nor was he otherwise properly authorized to extend the period of limitations for any of the years in issue as a result he argues that the form 872-p consents that he executed for the years in issue did not pursuant to section b b extend the period of limitations to date for any of those years and as a result the fpaa respondent issued on date is untimely and invalid participant cites the requirement of sec_301_6231_a_7_-1 proced admin regs that unlike participant a tmp must be a general_partner at some time during the taxable_year or a general_partner when the designation is made see also sec_301_6231_a_7_-2 proced admin regs stating that only a member-manager of an llc is treated as a general_partner and sec_301_6231_a_7_-2 proced admin regs defining a member-manager as a member of an llc who alone or together with others is vested with the continuing exclusive authority to make the management decisions necessary to conduct the business for which the organization was formed in further support of his argument that he was not otherwise authorized to be pif's tmp participant states that pif did not grant him authority to extend the period of limitations pursuant to the procedures specified in sec_301 b - proced admin regs participant also argues that he did not have express authority under the pifoa to extend the period of limitations on assessment nor did he have apparent authority to do so under delaware law therefore he argues that cases allowing an individual other than the tmp to execute binding consents under those circumstances are inapposite lastly participant argues that pursuant to the doctrines of both judicial and equitable_estoppel respondent may not assert that tsai either had authority to extend the statute_of_limitations or that an agreement to extend the statute existed participant bases his argument for the application of judicial estoppel on what he considers to be respondent's improperly inconsistent positions regarding participant's status as pif's tmp ie respondent's treatment of participant as pif's tmp for purposes of obtaining the form 872-p consents followed by his assertion t hroughout this proceeding that participant's designation as tmp was invalid and that cmi has been pif's tmp from its formation to the present in participant's view respondent intends to have it both ways respondent argues that tsai's consents as tmp were valid because respondent reasonably relied on tsai's apparent authority but respondent also treated tsai as having no apparent authority when attempting to settle the case participant invokes the doctrine_of equitable_estoppel on the ground that he relied on good_faith upon respondent's acceptance of him as pif's tmp in signing the form 872-p consents for the years in issue thereby reasonably believing that his execution of the extensions would result in good-faith efforts to resolve the case participant argues that the detriment to him was respondent's unsuccessful attempt to exclude him from the settlement negotiations which served as an injustice to him he states that had he known that he was not authorized to execute the statute extensions that respondent considered his appointment as tmp invalid and that he would be excluded from participating in the settlement negotiations he would not have granted respondent the additional time for assessment or attempted to cooperate with respondent's requests respondent counters that mr hahn's date letter whereby mr hahn notified the agent of his resignation and appointment of participant as pif's tmp consisted of written words which reasonably interpreted caused mr tsai and revenue_agent oliveras to believe mr tsai had the authority to sign the form 872-p consents respondent concludes that the letter granted mr tsai actual authority to execute consents for pif in essence respondent argues that participant did not execute the consents as tmp but rather as a person authorized by the partnership in writing to execute the consents as provided for in section b b alternatively respondent argues that because cmi was the only member-manager of pif it could not properly designate a substitute tmp and therefore was deemed to be the tmp for the years at issue notwithstanding its purported resignation respondent then reasons that as vice president of cmi participant was authorized to sign the consents on its behalf and by not objecting to its agent's ie cmi's action pif in effect ratified the execution of the form 872-p consents lastly respondent rejects participant's claim that he has taken inconsistent positions in this case which merit the application of either judicial or equitable_estoppel in opposing application of the former respondent argues that in connection with both mr tsai's motion to elect to participate and his motion for summary_judgment respondent has consistently maintained the position that mr tsai was not authorized to be pif's tmp in opposing application of the latter respondent argues that participant's good-faith execution of the form 872-p consents was not a change_of position to his detriment because his failure to sign would have caused the immediate issuance of an fpaa leaving participant and pif in the same position and that even if he did act to his detriment in signing the consents those signings followed by respondent's alleged noncommunication with participant during the course of this litigation is not the type of affirmative misconduct necessary to warrant the application of equitable_estoppel against respondent analysis a application of judicial and or equitable_estoppel we agree with respondent that he is neither judicially nor equitably estopped from opposing participant's summary_judgment motion on the merits ie from arguing that the form 872-p consents were properly executed and that the fpaa was therefore timely issued the supreme court has described the doctrine_of judicial estoppel as follows w here a party assumes a certain position in a legal proceeding and succeeds in maintaining that position he may not thereafter simply because his interests have changed assume a contrary position especially if it be to the prejudice of the party who has acquiesced in the position formerly taken by him 156_us_680 this rule known as judicial estoppel generally prevents a party from prevailing in one phase of a case on an argument and then relying on a contradictory argument to prevail in another phase 530_us_211 n although we have not had occasion to discuss the doctrine elaborately other courts have uniformly recognized that its purpose is to protect the integrity of the judicial process 690_f2d_595 ca6 by prohibiting parties from deliberately changing positions according to the exigencies of the moment 9_f3d_368 ca5 new 532_us_742 see also 100_tc_17 judicial estoppel is an equitable doctrine that prevents parties in subsequent judicial proceedings from asserting positions contradictory to those they previously have affirmatively persuaded a court to accept we agree with respondent that he has not taken contradictory positions in this case nor does his position herein contradict a position sustained in any prior case regarding participant's status as pif's tmp in his submissions in opposition to both mr tsai's motion for leave to file a notice of election to participate and in his motion for summary_judgment respondent has consistently argued that mr tsai was never pif's tmp respondent's allegedly inconsistent or contradictory treatment of participant as pif's tmp authorized to sign the forms 872-p consents on behalf of pif occurred during the audit before the issuance of the fpaa and the commencement of this case and appears to have been based upon both the agent's and participant's good-faith belief that participant had in fact become pif's tmp respondent has made two alternative arguments during this litigation participant's execution of the form 872-p consents effectively extended the period of limitations not because he was in fact pif's tmp at the time but because as vice president of cmi which never ceased to be the tmp despite its purported resignation as such he was authorized to execute the consents on cmi's behalf and mr hahn's date resignation on behalf of cmi as pif's tmp and designation of participant as the new tmp was in substance cmi's authorization of participant to execute the consents under section b b neither argument contradicts a prior successful argument before this or any other court therefore respondent is not judicially estopped from making those arguments nor are respondent's arguments herein barred by the doctrine_of equitable_estoppel in 124_tc_56 we described the doctrine_of equitable_estoppel as follows equitable_estoppel is a judicial doctrine that precludes a party from denying that party's own acts or representations that induce another to act to his or her detriment e g 74_tc_743 affd 673_f2d_784 5th cir it is to be applied against the commissioner only with utmost caution and restraint e g 98_tc_695 the essential elements of estoppel are there must be a false representation or wrongful misleading silence the error must be in a statement of fact and not in an opinion or a statement of law the person claiming the benefits of estoppel must be ignorant of the true facts and he must be adversely affected by the acts or statements of the person against whom estoppel is claimed e g 67_tc_612 here there was no false representation or wrongful misleading silence on respondent's part it was participant who represented to respondent that he was pif's tmp respondent in the person of the agent accepted participant's claim to that role in good_faith until he was advised otherwise and after some investigation concluded that participant was not qualified to be pif's tmp not until then did respondent stop treating participant as pif's tmp the circumstances do not warrant the application of equitable_estoppel against respondentdollar_figure we note in passing that it is participant not respondent who has taken inconsistent positions regarding his status as pif's tmp during the course of this litigation in support of his motion to elect to participate in this case participant argued that he became pif's tmp in and continued to retain that status when the fpaa was issued participant further argued in support of his motion that his experience in investing in chinese distressed assets is crucial to understanding the transactions at issue and that therefore he was both willing and able to litigate the case on behalf of pif in fact participant's right as a claimed former tmp with knowledge of pif's business to litigate this case on the merits was a basis for our date order granting participant's motion to elect to participate mr tsai seeks to participate to prove that pif realized real economic benefits from its involvement in the distressed asset program and to prove that respondent's determination was wrong participant's position in support of his summary_judgment motion whereby he denies ever having been pif's tmp and seeks to bar respondent's proposed adjustments on procedural grounds is clearly inconsistent with his representations in support of his prior motion b respondent's right to rely upon the form 872-p consents that participant signed as extending the period of limitations introduction in essence participant argues that he was ineligible to be and therefore never was pif's tmp as a non-tmp he was never granted actual authority to execute the form 872-p extensions pursuant to section b b or pursuant to the pifoa and he had no apparent authority to do so under delaware law respondent challenges only the second of participant's arguments arguing that mr hahn as president and on behalf of cmi pif's sole member-manager effectively authorized participant to execute the form 872-p consents when he appointed participant to be pif's tmp respondent argues in the alternative that cmi's purported resignation did not terminate cmi's status as tmp because cmi was the sole member-manager of pif he states because cmi was the only member-manager and did not designate a proper substitute tmp cmi was deemed to be the tmp notwithstanding its purported resignation he then concludes that the form 872-p consents were valid on the ground that participant as vice president of cmi had the authority to execute those forms on cmi's behalf and on the further ground that mr hahn's subsequent silence constituted pif's ratification of participant's execution of the forms on cmi's behalf because we agree with respondent's first argument we do not address his alternative argument we do however offer a separate alternative basis for sustaining respondent's right to rely on the form 872-p consents that is not directly addressed by either participant or respondent whether participant was authorized to execute the form 872-p extensions a analysis the date letter that mr hahn faxed to both mr oliveras and participant specifically appoints participant to be pif's tmp and states that cmi is in the process of transitioning to mr tsai the books_and_records of both pif and pih including the files pertaining to the examinations and pending idrs assuming that that notification did not succeed in substituting participant for cmi as pif's tmp because participant was ineligible to be the tmp the issue although we do not formally address respondent's alternative argument based in part upon cmi's alleged inability to resign as pif's tmp we note that that argument appears problematic in the light of sec_301_6231_a_7_-1 proced admin regs which provides that a designated tmp may resign at any time by a written_statement to that effect moreover even though participant was not a member-manager of pif and therefore was ineligible to be treated as a general_partner pursuant to sec_301_6231_a_7_-2 proced admin regs he was at least an indirect limited_partner in pif pursuant to sec_6231 and respondent had the power to select him as such to serve as tmp pursuant to sec_6231 see 90_tc_1124 see also starlight mine v commissioner tcmemo_1991_59 tax ct memo lexi sec_75 at is whether it effectively constituted a section b b authorization of participant to execute the form 872-p consents on behalf of pif respondent cites our decision in inv eng'rs ltd v commissioner tcmemo_1994_255 wl aff'd without published opinion sub nom montelius v commissioner 145_f3d_1339 9th cir in support of his argument that the date letter gave participant the authority to execute the extensions on behalf of pif in that case investment engineers ltd was a limited_partnership and curtis was its sole general_partner curtis decided he no longer wanted to be a general_partner and in date without soliciting the approval of the limited partners he executed a witnessed document purporting to admit montelius one of the limited partners as an additional general_partner intending to confer on him all the powers and responsibilities of a general_partner id wl at curtis and montelius both believed that montelius thereby became a general_partner in the partnership curtis also believed that he was no longer a partner and that montelius was the sole general_partner montelius' actions as the general_partner from date to included his signing the partnership's through federal_income_tax returns as the general_partner in that capacity he also dealt with the irs agent auditing the partnership's returns during he signed consents extending the time for assessments relating to the audit years he filed a protest purportedly on behalf of all the partners appealing the agent's findings and he was the addressee as the partnership's tmp of the fpaa that was ultimately issued by the irs the partnership argued that montelius was never more than a limited_partner without authority to execute the consents extending the periods of limitations on assessments and that therefore those consents were invalid and the fpaa was untimely and therefore void we agreed with the commissioner's argument that montelius through his purported admission as a general_partner of the partnership had written authorization to sign the consents we determined that curtis as general_partner had the authority to execute the consents and therefore the authority to delegate that power the intent of curtis and montelius was to shift to the latter broad authority with respect to partnership matters including the authority to execute the consents and all but one of the limited partners acquiesced in that arrangement and that one did not express his objection until long after the expiration of the period of limitations id at we concluded that r egardless of whether the written_agreement changed montelius' status to that of general_partner it authorized montelius to assume the powers and responsibilities of a general_partner and that petitioner failed to prove that the consent executed by montelius was invalid or that curtis as the general_partner and agent of the partnership did not intend to authorize montelius to execute the consents on behalf of the partnership we held that under the partnership_agreement state law and the explicit grant of authority from curtis montelius had the written authority to sign the consents as required by section b inv eng'rs ltd v commissioner wl at our decision in inv eng'rs ltd was based in large part upon our prior decisions in 97_tc_287 and 95_tc_227 and specifically our conclusion in each that there is nothing in section b b or the relevant legislative_history to suggest a requirement that the writing authorizing one other than the tmp to sign consents extending the period of limitations is limited to a writing specifically referring to a consent agreement under section b b see cambridge research dev grp v commissioner t c pincite amesbury apartments ltd v commissioner t c pincite see also 101_tc_474 moreover in inv eng'rs ltd v commissioner wl at we followed our holding in cambridge research dev grp which in turn followed amesbury apartments ltd that 'the use of the verbal auxiliary may rather than shall in the first sentence of sec_301_6229_b_-1t temporary proced admin regs establishes that the procedures specified in the regulation for drafting executing and filing a section b b authorization are permissive and not mandatory' so that a partnership may use another method to authorize a person to extend the period of limitations here mr hahn on behalf of cmi pif's designated member-manager and tmp under the pifoa had the power to confer upon participant the authority to execute the form 872-p consents and he exercised that power by appointing him pif's tmp his appointment of participant as pif's tmp may have been fruitless to actually make participant pif's tmp see sec_6231 sec_301_6231_a_7_-1 proced admin regs but the appointment expressed mr hahn's intent to the same may be said of the final_regulation sec_301_6229_b_-1 proced admin regs which is effective for partnership taxable years beginning on or after date ie for pif's taxable years and with respect to the facts of this case is identical in all material respects to the cited temporary_regulation cf 60_f3d_207 5th cir general partner's authorization of the individual who signed the consents on behalf of the partnership to represent the partnership before the irs was deemed ineffective where the partnership_agreement required the managing general_partner and a management committee to act collectively on all decisions with respect to the management and control of the business rev'g tcmemo_1994_38 authorize participant to exercise the authority that on behalf of cmi as pif's designated member-manager and tmp mr hahn could exercise including the authority to execute the form 872-p consents the efficaciousness of mr hahn's ostensible appointment of participant as pif's tmp should be no less than curtis' ostensible appointment of montelius as sole general_partner of investment engineers ltd in his stead although both appointments may have been inefficacious to accomplish the stated purpose ie designation of a tmp or creation of a general_partner both granted authority that was broad enough to permit the recipient to deal with the irs on behalf of the partnership or in this case the llc including the authority to execute consents extending the period of limitations just as curtis authorized montelius to assume the powers and responsibilities of a general_partner so too did mr hahn authorize participant to assume the powers and responsibilities of pif's tmp which pursuant to section b b included the power to execute the consentsdollar_figure with regard to the efficacy of an individual's purported or ostensible authority to act as a partnership's tmp the language of the court_of_appeals for the ninth circuit in its unpublished opinion affirming our decision in inv eng'rs ltd discussing montelius's ostensible authority to act as a general_partner is instructive thus the partnership through its agent curtis led claus the irs agent to believe that montelius was an agent of the partnership with continued b conclusion participant was authorized to execute the form 872-p consents for on behalf of pif whether participant is estopped from denying his authority to execute the form 872-p extensions a analysis in cascade p'ship v commissioner tcmemo_1996_299 wl we considered whether the partnership was estopped from denying an individual partner's authority to execute a consent binding the partnership to an extension of the period of limitations in that case at the request of walsh the nonpartner promoter and manager of the partnership costello one of the partners continued the powers of general_partner given the fact that montelius was in fact acting as a general_partner claus's reliance on curtis's representations was not unreasonable because montelius was an agent of the partnership with ostensible authority to act as general_partner the broad grant of authority to general partners in the partnership_agreement provided him with the necessary written authorization to sign consents under b b montelius v commissioner 145_f3d_1339 wl at 9th cir aff'g inv eng'rs ltd v commissioner tcmemo_1996_122 here because participant was indirectly an agent of pif with ostensible authority to act as its tmp the grant of authority to tmps under sec b b to sign consents extending the period of limitations provided him with the necessary written authorization to sign consents under that same provision signed a consent extending the limitations_period for making assessments against the partnership he signed the consent on the line designated for the tmp rather than on the line designated for a representative of the partnership thereafter he dealt with the irs in connection with its audit of the partnership as the partnership's tmp in response to the irs' proposed_adjustment and subsequent fpaa the partnership filed a petition with this court signed by costello as tmp almost five years after the petition was filed and the caption changed to reflect mr and mrs costello as the partnership's tmp the partnership moved to amend the petition in order to plead that the period of limitations had expired before the commissioner's mailing of the fpaa to mr costello thereafter both parties moved for partial summary_judgment on the period of limitations issue id wl at we noted that costello although a general_partner of cascade had not been expressly designated as cascade's tmp and he was not the partner with the largest partnership_interest costello held himself out as an agent of cascade and permitted respondent to believe that he was cascade's tmp respondent's agents relied to their detriment on costello's manifestation of authority to act as tmp on behalf of cascade id at in holding that the partnership was estopped from denying costello's authority to execute the consents as the ostensible tmp we reasoned as follows there is no question that costello walsh and the other partners were aware that respondent was acting on costello's execution of documents including the consent and correspondence with respondent i t is clear that respondent did not know that costello was not the appointed or qualified tmp and that costello's representations were reasonably relied on to respondent's substantial detriment under these circumstances we hold that cascade is estopped to deny costello's authority to execute a consent binding the partnership to an extension of the period for assessment cascade p'ship v commissioner wl at dollar_figure in determining that cascade was estopped from denying costello's authority to execute the consent we found the facts to be distinguishable from the facts in 60_f3d_207 which declined to find that a partnership was estopped from arguing that the individual who signed the consents was not the tmp see cascade p'ship v commissioner tcmemo_1996_299 wl at presumably we distinguished med bus facilities ltd on the ground that unlike the facts in cascade p'ship in med bus facilities ltd the irs agent specifically advised one of the partners and the partnership's counsel to formally designate a tmp or the irs would designate one for it in response the partnership failed to file any statement with the irs designating a tmp and instead merely furnished the agent with consents signed by the individual who had been internally authorized by one of the partners to deal with the irs under those circumstances the court_of_appeals determined that the irs could not reasonably rely on the representations of a third party as to the identity of a tmp see med bus facilities ltd v commissioner f 3d pincite the facts in this case are also distinguishable from those in med bus facilities as mr hahn on behalf of cmi pif's member-manager did fax to the agent a letter formally designating participant as pif's tmp we also noted in cascade p'ship v commissioner wl at that appeal was to the court_of_appeals for the ninth circuit which had not addressed the specific estoppel question that is also true in this case as pif's principal_place_of_business according to the san francisco address listed on each of its returns for the years in issue would also suggest that appeal of this case lies continued we find our analysis and conclusion with respect to the application of estoppel in cascade p'ship to be persuasive and we further find that the case for applying estoppel against participant is if anything more compelling than it was for applying that doctrine in cascade p'ship here not only did both mr hahn acting on behalf of cmi pif's manager and participant hold the latter out as pif's tmp during the entire period in which participant acting in that capacity signed form 872-p consents on behalf of pif but mr hahn also specifically advised respondent beforehand of his resignation as tmp and participant's appointment to that position as in cascade p'ship respondent relied upon that advice to his substantial detriment by accepting the consents executed by participant as valid extensions of the periods of limitations for the years in issue moreover respondent's reliance on mr hahn's and participant's representations was reasonable under the circumstances as in cascade p'ship it was clear that respondent did not know that participant was not a qualified tmp the reasonableness of respondent's belief is further confirmed by the tentative conclusion expressed in the date order that by virtue of his indirect membership interest in pif which made him a partner in pif pursuant to continued to the court_of_appeals for the ninth circuit pursuant to sec_7482 sec_6231 a pparently mr tsai was entitled to become the tmp of pif b conclusion participant is estopped from denying his authority as pif's ostensible tmp to execute the form 872-p consents for the years in issue conclusion the form 872-p consents that participant signed for were valid to extend the periods of limitations to date for those years and assuming the initial consent that mr hahn signed for was timely the form 872-p consents that participant signed for that year were similarly valid iii respondent's motion as noted supra respondent's motion asks us to determine that by virtue of the form 872-i consents executed by the tsais for the fpaa was timely with respect to them for those taxable years and by virtue of mr tsai's execution of a form 872-p consent for the fpaa was timely with respect to him for that taxable_year in both cases the timeliness issue relates to respondent's right to assess deficiencies attributable to mr tsai's distributive_share of pif's partnership items for those years our determination that the fpaa was timely for with respect to all of pif's partners by virtue of the form 872-p consents that participant executed renders moot the issue of whether participant's execution of forms 872-i for and and a form 872-p for was effective to extend the period of limitations applicable to assessments against the tsais or participant alone with respect to participant's distributive_share of pif's partnership items for those years however because the timeliness of the initial form 872-p consent for executed by mr hahn remains unresolved the issue regarding the validity of the tsais' form 872-i consent for is not moot at this time participant's claim that the tsais' form 872-i consents including the one they executed for are invalid rests solely on his claim of respondent's alleged misconduct which participant argues should be the basis for holding that respondent is equitably estopped from relying on any agreement with participant including the form 872-i consents to validate the untimely fpaa because we have found that respondent was not guilty of any misconduct that would justify the application of either judicial or equitable_estoppel to him see discussion supra section i b a we reject participant's attack on the validity of his form 872-i consents for and hold that they effectively extended the period of limitations to date with respect to respondent's right to make assessments against the tsais attributable to participant's distributive_share of pif's partnership items for therefore the fpaa was timely issued on date with respect to those items an appropriate order will be issued granting in part respondent's cross-motion and denying participant's motion for summary_judgment
